COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §                 No. 08-19-00205-CR
 IN RE:
                                                  §           AN ORIGINAL PROCEEDING
 ERIC FLORES,
                                                  §                   IN MANDAMUS
 Relator.
                                                  §

                                  MEMORANDUM OPINION

       Relator, Eric Flores, has filed a petition for writ of mandamus against the Honorable Maria

Salas-Mendoza, Judge of the 120th District Court of El Paso County, Texas, and against the El

Paso County District Clerk. Relator asks that we order the trial court to vacate the sentence

imposed in trial court cause number 20110D01621 because it is illegal. The petition for writ of

mandamus is denied.

       We will first consider Relator’s request for mandamus relief against the District Clerk. A

court of appeals has jurisdiction to issue a writ of mandamus against certain judges within its

geographic district. See TEX.GOV’T CODE ANN. § 22.221(b). A court of appeals also has authority

to issue a writ of mandamus if it is necessary to enforce its jurisdiction. Id. § 22.221(a). Thus, we

may issue a writ of mandamus to a district clerk only if he or she interferes with the court’s

jurisdiction. See id. at § 22.221(a); In re Simmonds, 271 S.W.3d 874, 879 (Tex.App.--Waco 2008,

orig. proceeding); In re Smith, 263 S.W.3d 93, 95 (Tex.App.--Houston [1st Dist.] 2006, orig.

proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex.App.--Houston [1st Dist.] 1999, orig.
proceeding).

        In 2017, we affirmed Relator’s conviction for burglary of a building, and the Court of

Criminal Appeals refused the petition for discretionary review on September 27, 2017. See Flores

v. State, No. 08-16-00025-CR, 2017 WL 2180705 (Tex.App.--El Paso May 18, 2017, pet.

ref’d)(not designated for publication)(trial court cause number 20110D01621).              Therefore,

Relator’s felony conviction is final. See Beal v. State, 91 S.W.3d 794, 796 (Tex.Crim.App. 2002).

The Court recently dismissed two appeals arising out of cause number 20110D01621. See Flores

v. State, No. 08-19-00190-CR, 2019 WL 3714184 (Tex.App.--El Paso August 7, 2019, no pet.

h.)(mem. op., not designated for publication); Flores v. State, No. 08-19-00191-CR, 2019 WL
3714213 (Tex.App.--El Paso August 7, 2019, no pet. h.)(mem. op., not designated for publication).

Relator does not allege any facts in his petition showing that the District Clerk interfered with our

appellate jurisdiction. Consequently, Relator has failed to show that he is entitled to mandamus

relief against the District Clerk.

        Turning to the portion of the petition as it relates to the 120th District Court, we note that

this is the second original proceeding recently filed by Relator raising the same arguments. See In

re Flores, No. 08-19-00197-CR, 2019 WL 3315725 (Tex.App.--El Paso July 24 2019, orig.

proceeding)(mem. op., not designated for publication)(denying mandamus relief). To be entitled

to mandamus relief, a relator must meet two requirements. The relator must establish (1) that he

has no adequate remedy at law to redress his alleged harm, and (2) that what he seeks to compel

is a ministerial act, not a discretionary or judicial decision. Bowen v. Carnes, 343 S.W.3d 805,

810 (Tex.Crim.App. 2011)(orig. proceeding). Under Texas law, the sole method for a collateral

attack on a felony conviction is through an application for a writ of habeas corpus. In re Harrison,

187 S.W.3d 199, 200 (Tex.App.--Texarkana 2006, orig. proceeding). The procedure set forth in



                                                -2-
Article 11.07 of the Texas Code of Criminal Procedure is the exclusive post-conviction judicial

remedy available when the conviction is final and the applicant is confined by virtue of his or her

felony conviction as in this case. In re Harrison, 187 S.W.3d at 200 (citing Ex parte Adams, 768
S.W.2d 281, 287 (Tex.Crim.App. 1989)). The petition for writ of mandamus is denied.



                                             GINA M. PALAFOX, Justice
August 9, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -3-